Citation Nr: 1404080	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-28 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for ulcerative colitis, to include as due to asbestos exposure.


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The appellant served on active duty for training (ACDUTRA) as a member of the senior Reserve Officers Training Corps (ROTC) from June 3, 2008 to July 5, 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

The case was previously remanded by the Board in January 2013.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board remanded the appellant's claim in January 2013 for further development, including development related to the appellant's potential exposure to asbestos during ACDUTRA.  The remand also requested a supplemental VA opinion as to the etiology of his ulcerative colitis.  

Again, the appellant contends that he was in WWII barracks while in Fort Lewis, Washington during his ACDUTRA.  The AMC researched and found a 1988 technical report from the Army Corps of Engineers showing that many WWII-era buildings at Fort Lewis do contain asbestos.  Other research confirmed that ROTC participants used these wooden buildings during summer camps.  

Although the AMC found no "conclusive" confirmation that the appellant was exposed to asbestos during service, "conclusiveness" is not the standard by which the Board determines whether the appellant had certain exposures during service.  Here, the evidence shows that asbestos was present at these ROTC barracks, and the appellant has credibly reported staying in these barracks in 2008.  As such, the Board finds that it is at least as likely as not that the appellant was exposed to asbestos while staying in these WWII barracks.  

Moreover, the Board finds that the November 2013 VA opinion is inadequate inasmuch as it included both a negative opinion and the examiner's notation that the etiology of the ulcerative colitis cannot be determined without resort to speculation.  In addition to the findings above (that the appellant was exposed to asbestos) and in light of the unclear opinion, the Board finds that a new examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the appellant's claims file to a VA examiner who has not previously examined the appellant (if possible) to provide an opinion regarding the claimed ulcerative colitis.  

The claims folders, any pertinent evidence in Virtual VA/VBMS, and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

The examiner should express an opinion regarding the likely etiology of the appellant's ulcerative colitis, and specifically whether it is at least as likely as not (i.e. probability of 50 percent or greater) related to any in service exposure to asbestos or is otherwise related to service.  

For purposes of this opinion, the examiner is to presume that the Veteran was indeed exposed to asbestos during his short stay in the WWII-era barracks at Fort Lewis, WA.  

If the examiner determines that another examination is required before the requested opinions may be rendered, then the appellant should be afforded such an examination.

The examiner must explain the rationale for all opinions given. 

2.  The RO/AMC should perform any additional development deemed necessary.  

3.  The RO/AMC should then re-adjudicate the claim.  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the appellant the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


